Citation Nr: 0513669	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-35 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to an increased evaluation for residuals of a 
compression fracture of the lumbar spine, currently evaluated 
as 20 percent disabling.

4.  Entitlement to an increased evaluation for the residuals 
of a fractured left clavicle, current evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to October 
1966.  

This matter arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  The veteran was afforded a personal 
hearing before the undersigned in March 2004.  A transcript 
of the hearing is associated with the claims file.

As an additional matter, the Board notes that the veteran 
submitted a timely Notice of Disagreement  to a November 2002 
rating decision which denied service connection for headaches 
and generalized arthritis.  However, no timely Substantive 
Appeal appears to have been submitted on this issue following 
the promulgation of a Statement of the Case  in November 
2003.  The veteran's appeal was limited to the claims of 
entitlement to service connection for a right ankle 
disability, service connection for diabetes, and increased 
ratings for his back and shoulder disabilities.  No reference 
was made to headaches or arthiritis.  Consequently, the Board 
has no jurisdiction to address this issue. 38 C.F.R. §§ 
20.200-20.202, 20.302 (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the outset of his personal hearing, the veteran, through 
his representative, asked that the matter be remanded to the 
RO.  He noted that a remand was necessary in order to comply 
with a request that his appeal be considered by a Decision 
Review Officer (DRO).  He also indicated that the RO had yet 
to furnish VA records that he had specifically requested.  He 
submitted copies of those statements/requests, which were 
date stamped by the RO.

A review of the file shows that the RO issued a rating 
decision in November 2002 that addressed the issues on 
appeal.  Notice of the decision was mailed to the veteran 
that same month.  No reference was made to the veteran's 
right to a DRO hearing or review.  The veteran filed a Notice 
of Disagreement (NOD) in October 2003 with no additional 
attachments or enclosures.  However, as noted above, the 
veteran submitted a copy of a statement requesting a DRO 
hearing.  The statement was received by the RO in October 
2003.  A Statement of the Case (SOC) was provided to the 
veteran in November 2003, which does not appear to have been 
prepared by a DRO.

Under 38 C.F.R. § 3.2600(a) (2004), a claimant who has filed 
a timely Notice of Disagreement has a right to a review of 
the decision by either a Veterans Service Center Manager 
(VSCM) or DRO.  VA has the discretion to assign either a VSCM 
or DRO to conduct the review.  Id.  There is no evidence that 
this review has been performed.  There is also no indication 
that the veteran has been afforded the opportunity to appear 
for a personal hearing with a DRO.  See 38 C.F.R. §§ 
3.103(c), 3.2600 (2004).  Correction of these procedural 
deficiencies is required prior to final appellate 
consideration.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C, for the 
following: 

1. The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, 


and (3) of the information and evidence 
that the claimant is expected to provide.  
The appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The appellant's claim should be 
reviewed by a Veterans Service Center 
Manager or Decision Review Officer who 
did not participate in the decision being 
reviewed.

3.  The appellant should be scheduled for 
a hearing at the Roanoke, Virginia, RO, 
before the reviewer.

4.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations, and 
should include a discussion of the 
application of those laws and regulations 
to the evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


